Title: Enclosure: [Recommendations for Army Appointments], [8 December 1798]
From: Foster, Dwight,Goodhue, Benjamin,Hamilton, Alexander,Otis, Harrison Gray,Parker, Isaac,Sewall, Samuel
To: Hamilton, Alexander




Lieutenant Colonels



1
[1]
Caleb Gibbs

Boston



78
[1]
John Walker

Woburn



76
[1]
Richard Honeywell 

Castine [should be, Hunewell]


Majors



4
[2]
Christopher Marshall

Boston



5
[1]
Isaac Winslow
[C]
Boston



12
[1]
William Sheppard Jun~
(son of General Shepherd) [would not as his Father says accept a captaincy therefore out of the question]



39
[1]
John Rowe
[DK]
Boston



40
[1]
William Jones
[C]
Concord



47

James Brown
[DK]
[C]



55
[1]
John Lillie

Milton



17
[3]
George Ulmer





79
[1]
Ephraim Emory
[C]
[Haverhill] will accept captaincy


Lt & Adjutant Col



31
[3]
Jacob Welsh

Lunenberg



102
[3]
Ralph Bowles





122
[1]
John Hobby

Portlandt



136

Benjamin Shaw
[DK]
Newbury Port



143
[1]
John Blake
[C]
[Orrington in Maine]


Captains



150
[1]
Stephen Peabody
[S]
Penobscot



26
[1]
John Burbeck

Boston



19
[3]
Samuel Treat

ditto



13
[3]
Ebenezer Kent





16
[1]
[Samuel] Jordan

Biddeford



17
[1]
Phineas Ashmen
[S]
Blanford



21
[2]
John Pyncher

Salem



28
[1]
Eliaza Williams
[S]
Springfield



29
[2]
John Cooper

Boston



33
[1]
[Hall] Tufts
[S]
Medford



24
[1]
Nathaniel Thwing 

Boston




43

Samuel Greene
[DK S]
Boston 2 



44

Levy Meade
[DK S]
Lexington 2 



46

Jonas Bridge
[DK S]
ditto 2 



48

John Radford
[DK S]
Woburn 1 - 2



56
[2]
Samuel Fowles
[S]
Watertown 1 - 2



60
[2]
Augustus Hunt
[S]
Boston Qr 1 - 2



93
[1]
David C D Forest 

[of Sullivan in Maine S]



101

John Tolman
[DK]
Needham



104
[1]
Eramus Babbit Jun

[Sturbridge, in the County of] Worcester



105

Ebenezer Thatcher
[DK]
Lancaster



112
[1]
John Shepherd [an Englishman naturalized ab 4 years]

Waldoboro



114

William Henshaw
[DK]
New Bedford



115
[1]
Robert Duncan Jun~
[S]




116

James Cunningham
[DK]
Lunenberg



120
[1]
William Williams [if a hatter]

Boston



123
[1]
Isaac Rand Jun
[S]




138 [1] Thomas Bowman [(if of ye County of)] Lincoln [in Maine]



139
[1]
Thomas Chandler

Worster



140
[1]
Nathaniel Balch

Boston



144

Eli Forbes
[DK]




145
[1]
Thomas Philips

Castine


Subalterns



9
[1]
James Church

Springfield [S]



14
[3]
Joseph H Dwight

Belcher Town



10
[1]
John Page Jun~
[E]
Salem



11
[1]
Charles Hunt
[E]
Watertown


[E]
22

Jonathan Nichols
[DK]




30
[1]
John Wheelright

Boston



35

Seth Smith Junr
[DK]
Norton 2 



38

William Swan
[DK]



[E]
40

Abijah Harrington
[DK]
Lexington



49
[1]
Caleb Aspinwall

Portland



54
[1]
William Leverett
[E]
Boston



57
[1]
William A Barron 

Cambrige



72

Ward Eaton, Haverill
[DK]



[E]
81

Daniel Hastings

New Town



83
[1]
Nathaniel Soley

Charlestown


[E]
85

Moses M Bates

Springfield


[E]
86

Thomas Durant
[DK]
New Town



58
[1]
James M Wheaton
[E]
Maine



90
[1]
Willard Tayles
[E]
Maine


[E]
91

Jacob Ulmer
[DK]
Maine



92

James Austin
[DK]
Boston Qr



[E]
95

Marshall Spring
[DK]
Weston



96

Thomas Held
[DK]
Concord


[E]
99

Daniel Bell
[DK]
Boston Qr.



100
[1]
Charles Cutler

do


[E]
103

Duncan Ingraham Tertius
[DK]
Green Wale farm Poughkeepsie



107

Rufus Childs
[DK]
Stockbrige



108

Alpheus Cheny
[DK]
do



134

Samuel P. Fay
[DK]
Concord


[E]
138

James Gardner
[DK]
Boston



141
[3]
Thomas W Hooper 

Neubury Port



145
[1]
Nathaniel Kidder

Belfast



146
[1]
Joseph Lee

Castine Qr



146
[1]
Warren Hall
[E]
Castine Qr




[additions by B G and others


1
John Roulstone of Boston E


1
Solomon Phelps of Westfield for Captain


1
William Heywood of Winslow in Maine for do.


1
Jacob Allen jn of Sturbridge in Worcester Cty. S


1
Simion Draper of Brookfield for Captain


1
Samuel Flagg jn of Worcester for a lieutency.]


